DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 (line 9) “the outer component has a stepped sidewall” should recite 
--the inner component has a stepped outer sidewall--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 13-15) and claim 10 (lines 3-4) each recite “wherein the stepped outer sidewall comprises a smooth transition zone disposed between adjacent steps”.
It is unclear as to what structurally constitutes a “smooth” transition zone between the steps.  Claims 2-9 and 11-20 depend from claims 1 and 10 and are likewise rejected as being indefinite. 
Claim 1 (lines 9-14) recites “wherein the outer component has a stepped sidewall… wherein the stepped outer sidewall comprises a smooth transition zone”.
102 has a stepped inner sidewall 110, and that inner component 104 has a stepped outer sidewall 112.  Accordingly, such limitations are inaccurate and/or misdescriptive.  Furthermore, there is insufficient antecedent basis for the limitation “the stepped outer sidewall” in the claim. 
Examiner notes that for the purpose of examining the application, it is assumed that Applicant intended to recite “wherein the inner component has a stepped outer sidewall… wherein the stepped outer sidewall comprises a smooth transition zone”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 2 recites “wherein the inner component has a stepped outer sidewall”.
As noted above, it is assumed that Applicant intended for claim 1 (line 9), from which claim 2 depends, to recite “wherein the inner component has a stepped outer sidewall”.  Accordingly, claim 2 fails to further limit claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hanrahan et al. (US 2006/0181811).
As to claim 10, Hanrahan et al. disclose a hard disk drive preassembly comprising:   
an actuator arm 58 defining a bore 56 having a stepped inner sidewall (larger and smaller diameter inner sidewall portions A,A’ define a “stepped” configuration; Figure 11 reprinted below with annotations); 
a pivot 54 having a stepped outer sidewall (larger and smaller diameter outer sidewall portions B,B’ define a “stepped” configuration), wherein the stepped outer sidewall comprises a smooth transition zone disposed between adjacent steps (the transition zone between larger and smaller diameter outer sidewall portions B,B’ comprises a chamfered portion C; thus constituting a “smooth” portion of the transition zone; Figure 11); and 
a tolerance ring 30 adapted to be disposed between the pivot and the bore (Figure 11).
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A’)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    400
    286
    media_image1.png
    Greyscale

  
As to claim 11, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises a circumferential gap 38 extending at least partially between opposite axial ends of the tolerance ring (Figure 5).  
As to claim 12, Hanrahan et al. disclose a hard disk drive preassembly wherein the circumferential gap 38 extends entirely between opposite axial ends of the tolerance ring 30 (Figure 5).
As to claim 14, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises an annular sidewall having a plurality of deformable radially extending projections 40 (Figure 11)  
30 comprises an undeformed band extending around at least one axial end of the tolerance ring (Figure 11).  
As to claim 16, Hanrahan et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall has a number of steps A,A’, wherein the stepped outer sidewall has a number of steps B,B’, and wherein the number of steps of the stepped inner sidewall is equal to the number of steps of the outer sidewall (Figure 11).  
As to claim 17, Hanrahan et al. disclose a hard disk drive preassembly wherein a number of steps in the stepped sidewalls A,A’,B,B’ is equal to a number of circumferentially extending rows of radially extending projections 40 in the tolerance ring 30 (Figure 11) .  
As to claim 18, Hanrahan et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall has at least 2 steps A,A’ (Figure 11).  
As to claim 19, Hanrahan et al. disclose a hard disk drive preassembly wherein each step of the inner sidewall A,A’ defines a diameter, and wherein the diameter of each step is different (Figure 11).
As to claim 20, Hanrahan et al. disclose a hard disk drive preassembly wherein a diameter of adjacent steps B,B’ increases from a first axial end of the pivot 54 to a second axial end of the pivot (Figure 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Wilburn (US 4,801,230).
As to claim 13, Hanrahan et al. fail to disclose a hard disk drive preassembly wherein the circumferential gap has a first width, WG1, as measured at a first axial end of the tolerance ring and a second width, WG2, as measured at a second axial end of the tolerance ring, and wherein WG1 is different than WG2.  
Wilburn teaches a bushing ring 16 wherein a circumferential gap 21 has a first width, WG1, as measured at a first axial end of the ring and a second width, WG2, as measured at a second axial end of the ring, and wherein WG1 is different than WG2; the tapered circumferential gap providing an increased radial clamping force as the ring is inserted within the bore of an outer component 10 (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Hanrahan wherein the circumferential gap has different widths at opposing axial ends of the ring, as taught by Wilburn, in order to provide an increased radial clamping force as the ring is inserted within the bore of the actuator arm.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Rongley (US 4,286,894).
As to claim 1, Hanrahan et al. disclose a preassembly comprising: 
58 defining a bore 56; 
an inner component 54; and 
a tolerance ring 30 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and at least two circumferential rows of radially extending projections 40, each row of radially extending projections defining a maximum projecting distance as measured from a central axis of the tolerance ring,
wherein the inner component has a stepped outer sidewall with a greatest diameter at a first axial end (larger and smaller diameter outer sidewall portions B,B’ of inner component 54 define a “stepped” configuration; Figure 11), wherein the stepped outer sidewall comprises a smooth transition zone disposed between adjacent steps (the transition zone between larger and smaller diameter outer sidewall portions B,B’ comprises a chamfered portion C; thus constituting a “smooth” portion of the transition zone; Figure 11).
Hanrahan et al. fail to disclose a preassembly wherein each successive row of radially extending projections, as measured from a first axial end of the tolerance ring to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row. 
Rongley teaches a tolerance ring 16 comprising two circumferential rows of radially extending projections 17a,17b, wherein each successive row of radially extending projections, as measured from a first axial end of the tolerance ring to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row; the increasing projecting distance of the projections from the second end 20 (Figure 7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Hanrahan wherein each successive row of radially extending projections, as measured from a first axial to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row, as taught by Rongley, in order to provide an increased radial clamping force as the ring is inserted within the bore of the outer component .
As to claim 2, Hanrahan et al. disclose a preassembly wherein the inner component 54 has a stepped outer sidewall (larger and smaller diameter inner sidewall portions B,B’ of inner component 54 define a “stepped” configuration; Figure 11).  
As to claim 3, Hanrahan et al. disclose a preassembly wherein the radially extending projections 40 extend radially inward (not shown; paragraph [0045]).  
As to claim 4, Hanrahan et al. disclose a preassembly wherein the outer component 58 has a stepped inner sidewall (larger and smaller diameter inner sidewall portions A,A’ of outer component 58 define a “stepped” configuration; Figure 11).  
As to claim 5, Hanrahan et al. disclose a preassembly wherein the radially extending projections 40 extend radially outward (Figure 11).  
As to claim 6, Hanrahan et al. disclose a preassembly wherein the inner component 54 is rigid (Figure 11).  
As to claim 7, Hanrahan et al. disclose a preassembly wherein the stepped outer sidewall of the inner component 54 is adapted to be significantly undeformed during assembly (Figure 11).  
58 is rigid (Figure 11).  
As to claim 9, Hanrahan et al. disclose a preassembly wherein the stepped inner sidewall of the outer component 58 is adapted to be significantly undeformed during assembly (Figure 11).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,157,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the “outer component” or “actuator arm”, the “inner component” or “pivot”, and the “tolerance ring” of instant claims 1 and 10 encompass the “outer component comprising an actuator arm”, the “inner component comprising a pivot”, and the “tolerance ring” of patent claim 1.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,157,635. 
instead of radially inward.
It is well-known and readily-apparent within the art that the radially extending projections of a tolerance ring may extend either radially inward or radially outward; the two configurations being structural and functional equivalents within the art.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by patent claim 1 wherein the projections extend radially inward; instead of radially outward, as it is well-known and readily-apparent within the tolerance ring art that radially inward extending projections and radially outward extending projections are structural and functional equivalents.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. 
As to claims 1 and 10, Attorney argues that:
Hanrahan et al. fail to disclose a preassembly wherein the stepped outer sidewall comprises a smooth transition zone disposed between adjacent steps.
Examiner disagrees.  As to claims 1 and 10, Hanrahan et al. disclose a preassembly comprising an inner component 54 having a stepped outer sidewall (larger and smaller diameter outer sidewall portions B,B’ define a “stepped” configuration), wherein the stepped outer sidewall comprises a smooth transition zone disposed between adjacent steps (the transition zone between larger and smaller diameter outer B,B’ comprises a chamfered portion C; thus constituting a “smooth” portion of the transition zone; Figure 11 reprinted above with annotations).
Examiner notes that Figure 1 of the instant application discloses that inner component 104 has a stepped outer sidewall 112 wherein the transition zone between adjacent steps likewise comprises a chamfered portion.  Accordingly, the Hanrahan et al. reference discloses a “smooth transition zone” to the same extent which Applicant does.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/20/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619